DETAILED ACTION

This office action is in response to the application filed on 02/08/2021.  Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 02/08/2021 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/08/2021, 09/23/2021, and 04/19/2022 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 11 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 12 of US Patent 11005385, in view of Pidutti et al. (US Patent or PG Pub. No. 20190372477, hereinafter ‘477).

Current Application
US Patent 11005385
1. A rectifier, comprising: 

a transistor, comprising a first end receiving an AC input voltage, a second end generating a rectified voltage, and a control end receiving a gate voltage; and 

a gate voltage control circuit, coupled to the transistor, and generating the gate voltage according to a voltage difference between the input voltage and the rectified voltage, 

wherein: the gate voltage control circuit detects a first time point when the voltage difference is less than a first preset threshold voltage, 

provides the gate voltage during a first time interval after the first time point to turn on the transistor, and sets the voltage difference to be substantially equal to a first reference voltage; and 

the gate voltage control circuit regulates the gate voltage to set the voltage difference substantially to a second reference voltage during a second time interval after the first time interval, 

wherein the first time interval is independent of a cycle of the input voltage. 

11. An alternator, comprising: a rotor; a stator, coupled to the rotor; and the rectifiers according to claim 1, wherein each of the rectifiers receives the corresponding AC input voltage as the input voltage, and the rectifiers together generate the rectified voltage.

1. A rectifier, comprising: 

a transistor having a first end for receiving an input voltage, a second end for generating a 5rectified voltage, and a control end for receiving a gate voltage; and 

a gate driving circuit, coupled to the transistor, for generating the gate voltage according to a voltage difference between the rectified voltage and the input voltage, 

wherein the gate driving circuit detects an initial time point TP1 when the voltage difference is smaller than a first preset threshold voltage, 

provides the gate voltage to turn on the transistor 10during a first time period after the initial time point, and sets the voltage difference to be substantially equal to a first reference voltage; 

the gate driving circuit sets the voltage difference to be substantially equal to a second reference voltage through adjusting the gate voltage during a second time period after the first time period. 




12. An alternator, comprising: a rotor; a stator, coupled to the rotor, for generating a plurality of alternating current (AC) input voltages; and a plurality of rectifiers according to claim 1, wherein each of the plurality of rectifiers receives a corresponding AC input voltage as an input voltage and the plurality of rectifiers jointly generate a rectified voltage.


For claim 1, claim 1 of US Patent 11005385 anticipates the limitations of claim 1 as shown in the table above, except for explicitly reciting: wherein the first time interval is independent of a cycle of the input voltage.
‘477 teaches a rectifier (e.g., 10, see Fig. 2, 4-10) comprising: a transistor (e.g., Mp), having a first end receiving an AC input voltage (e.g., A), a second end (e.g., K) generating a rectified voltage (e.g., Vsubst), and a control end (e.g., the gate of Mp) receiving a gate voltage (e.g., Vg, see Fig. 4); a gate voltage control circuit (e.g., 11), …, and 
further teaches that wherein the first time interval is independent of a cycle of the input voltage (e.g., the time interval t2-t1 being independent of Tcycle, see [0039], Fig. 7, and further see the claim 1 rejection under the 102 rejection below).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the rectifier to include the first time interval being independent of a cycle of the input voltage as disclosed in ‘067, since it reduce power losses (e.g., see [0020]).
For claim 11, claim 12 of US Patent 11005385 further anticipates the limitations of claim 11 as shown in the table above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Pidutti et al. (US Patent or PG Pub. No. 20190372477, hereinafter ‘477).
Claim 1, ‘477 teaches a rectifier (e.g., 10, see Fig. 2, 4-10), comprising: 
a transistor (e.g., Mp), comprising a first end receiving an AC input voltage (e.g., A), a second end (e.g., K) generating a rectified voltage (e.g., Vsubst), and a control end (e.g., the gate of Mp) receiving a gate voltage (e.g., Vg, see Fig. 4); and 
a gate voltage control circuit (e.g., 11), coupled to the transistor, and generating the gate voltage according to a voltage difference  (e.g., Ron*il(t)) between the input voltage and the rectified voltage, 
wherein: the gate voltage control circuit detects a first time point (e.g., at t1) when the voltage difference (e.g., Ron*il(t) at t=t1) is less than a first preset threshold voltage VDS_ON (e.g., Ron*il(t1)<Ron*il(t), t1<t<t2, see Fig. 7), 
provides the gate voltage during a first time interval (e.g., during t1<t<t2) after the first time point to turn on the transistor, and sets the voltage difference to be substantially equal to a first reference voltage VDS_SW2 (e.g., Ron*il(t), t1<t<t2, see Fig. 7) ; and 
the gate voltage control circuit regulates the gate voltage to set the voltage difference substantially to a second reference voltage VDS_REG (e.g., Vd) during a second time interval (e.g., Ron*il(t), t2<t< the time Ron*il(t) become higher than -Vd, see Fig. 7) after the first time interval, 
wherein the first time interval is independent of a cycle of the input voltage (e.g., the time interval t2-t1 being independent of Tcycle, see [0039], Fig. 7).
Claim 2, ‘477 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the first reference voltage is less than 0 volt (e.g., Ron*il(t1)<0 of the AC input voltage, see Fig. 7).
Claim 3, ‘477 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein during a third time interval (e.g., the time interval between the time Ron*il(t) become higher than -Vd to the end of the current Tcycle, see Fig. 7) after the second time interval, the gate voltage control circuit detects a second time point when the voltage difference rises from the second reference voltage to a second preset threshold voltage, and regulates the gate voltage so that the transistor is turned off after the second time point (e.g., Dr turned OF when Ron*il(t) > -Vd, see Fig. 7).
Claim 11, ‘477 teaches the limitations of claim 1 as discussed above.  It further teaches that an alternator (e.g., the alternator/generator used in the automobile see [0018]-[0020], Fig. 1), comprising: a rotor; a stator, coupled to the rotor (e.g., the stator, coupled to the rotor of the alternator/generator used in the automobile to generate the three-phase AC is Implicitly taught, see [0018]-[0020], Fig. 1-2); and the rectifiers according to claim 1 (e.g., see corresponding claim 1 rejection discussed above), wherein each of the rectifiers receives the corresponding AC input voltage as the input voltage, and the rectifiers together generate the rectified voltage (e.g., see [0018][0020], Fig. 1-2).
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claims 4-5, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein the gate voltage control circuit comprises: an operational amplifier, receiving the voltage difference and an regulated voltage, activated during the second time interval, and generating the gate voltage according to the voltage difference and the regulated voltage; a first switch, connected in series between a ground voltage and the output terminal, and turned on during the third time interval; … a second switch, connected in series between a third reference voltage and the output terminal, and turned on during the first time interval, wherein the regulated voltage is equal to the second reference voltage. 
For claims 6-10, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily,… wherein, during a third time interval after the second time interval, the gate voltage control circuit detects a second time point when the voltage difference rises from the second reference voltage to a first clamping voltage, and the gate voltage control circuit sets the gate voltage to be equal to a second clamping voltage during a fourth time interval after the second time point.
Examiner's Note:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838